Citation Nr: 0829966	
Decision Date: 09/04/08    Archive Date: 09/10/08

DOCKET NO.  06-24 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active service from November 1983 to May 
1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO).  The veteran testified at a videoconference hearing 
before the undersigned Veterans Law Judge at the RO in July 
2008.  A transcript is of record.


FINDING OF FACT

Sleep apnea is not shown to be present in service, and there 
is no persuasive medical nexus evidence of record otherwise 
etiologically linking this condition to military service.


CONCLUSION OF LAW

Sleep apnea was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist a claimant in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).


In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the veteran in June 2005 which fully 
addressed the notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
veteran of what evidence was required to substantiate the 
claim and of the veteran's and VA's respective duties for 
obtaining evidence.  Although no longer required, the veteran 
was also asked to submit evidence and/or information in his 
possession to the RO.  Finally, the Board notes the RO sent 
the veteran a letter in December 2007 informing him of how 
disability ratings and effective dates are assigned.  See 
Dingess v. Nicholson, supra.  Moreover, the veteran has not 
demonstrated any error in VCAA notice, and therefore the 
presumption of prejudicial error as to such notice does not 
arise in this case.  See Sanders v. Nicholson, supra.  Thus, 
the Board concludes that all required notice has been given 
to the veteran.  

The Board also finds VA has satisfied its duty to assist the 
veteran in the development of the claim.  The RO has obtained 
the veteran's service treatment records (STRs), post-service 
VA and private treatment records dated from 1991 to 2007 and 
obtained a VA medical opinion in August 2007.  Thus, it 
appears that all obtainable evidence identified by the 
veteran relative to this claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
U.S. Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.


II.  Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Where there is a chronic disease shown as such 
in service or within a presumptive period under 38 C.F.R. 
§ 3.307 so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for a disability 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).


III.  Factual Background and Analysis

The veteran is claiming entitlement to service connection for 
sleep apnea, which he asserts began during service.  He 
currently has service connection in effect for post-traumatic 
stress disorder (PTSD), rated as 70 percent disabling; 
hemorrhoids, rated at 20 percent; allergic rhinitis, rated at 
10 percent, and arthritis from T-11 to L-1, rated at 10 
percent.  He also has been awarded a total disability 
evaluation based on individual unemployability due to 
service-connected disabilities (TDIU), effective from March 
2002.

The veteran's STRs show that, in October 1989, he was 
evaluated for complaints of fatigue and excessive daytime 
sleepiness during periods of inactivity.  There was no 
history to suggest narcolepsy, or that the condition was drug 
related.  There was no apparent medical reason for the 
veteran's nodding off to sleep, and he was given a working 
diagnosis of hypersomnolence, with further workup pending.  A 
sleep-deprived electroencephalogram (EEG)was normal.  

In December 1989, the veteran underwent an overnight 
polysomnographic recording for a diagnosis of sleep apnea and 
for evaluation of excessive daytime sleepiness.  With the 
exception of a somewhat abnormal sleep architecture, the 
study was essentially normal, with no sleep apnea seen and no 
nocturnal myoclonus syndrome documented.  The examiner noted 
that, although the results could indicate a primary sleep 
disorder, it would probably be within the differential 
diagnosis of depression, drug/alcohol use, abnormal shift 
work, or other similar findings.  The veteran also underwent 
a multiple sleep latency test, which was described as 
essentially normal.  He did not appear to be overly sleepy, 
nor was abnormal REM sleep documented as might be found in 
narcolepsy.  

During follow-up evaluation in January 1990, the examiner 
concluded that the veteran's hypersomnolence was not a 
medical problem, as no medical cause of his somnolence was 
identified.  Although at his separation physical examination 
in 1991 the veteran noted a history of sleep disorder, the 
examining physician provided no further summary or 
elaboration, and there was no diagnosis of sleep apnea or 
other chronic sleep disorder.  

At a post-service VA examination in July 1991, the veteran 
gave a history of a sleep disorder, which he attributed to 
military scheduling and other factors.  He reported sleeping 
9-10 hours a day, but still waking up still feeling sleepy.  
He said he tended to fall asleep at work during long shifts.  
He gave a history of an erratic work schedule, including 
guard duty, and said he had a tendency to fall asleep during 
this activity.  The veteran also complained of anxiety.  The 
diagnosis was sleep disorder secondary to underlying 
psychiatric problems.  The examiner found no specific 
pathology to render a diagnosis of sleep apnea, or which 
provided a basis for a current diagnosis of a chronic sleep 
disorder.  

Also of record is a January 1993 medical opinion from a VA 
clinical psychologist.  He noted the veteran had a history of 
sleep disorder which was first diagnosed during service.  
Although the examiner referred to the abnormalities 
documented in the 1989 sleep study, he found no specific 
pathology to render a diagnosis of sleep apnea, and 
recommended further evaluation of the veteran.  The physician 
did not indicate review of the veteran's claims file in 
formulating his opinion, and did not indicate any source, 
independent of the veteran, regarding military and/or medical 
history.  

A sleep study conducted in September 1999 was negative for 
any sleep-related breathing disorder or significantly 
abnormal leg movements.  There was a mild amount of 
spontaneous arousals, which appeared associated with body 
movements and not secondary to snoring or an abnormal 
breathing pattern.  

The post-service evidentiary record in this case shows that 
the first diagnosis of sleep apnea was in May 2005, 14 years 
after the veteran's discharge from service.  

The veteran underwent a VA examination in August 2007, to 
determine the nature and extent of his sleep apnea and to 
obtain an opinion as to its etiology.  The examiner reviewed 
the veteran's claims file in its entirety, and took a 
detailed history of his service and post-service symptoms.  
The veteran reported a history of persistent problems staying 
awake during the daytime hours.  He stated that during 
service he had difficulty stating awake in his off-hours 
while sitting still, and sometimes would become sleepy on 
duty.  He said he had undergone a sleep study in a civilian 
facility in the late 1980s with a diagnosis of sleep 
disorder, but not sleep apnea.  Following service he had held 
a variety of short-term jobs and was terminated from the U.S. 
Posta Service for taking too many breaks to deal with 
unrelated health problems.  The examiner specifically noted 
that in several jobs the veteran's hemorrhoid problem seemed 
to be the condition which led to his difficulties at work, 
rather than sleepiness.  The examiner also noted the 
veteran's various prescribed medications for other disorders, 
including Paxil and Terazosin, along with his reports of 
difficulties with drowsiness as a side-effect.

The examiner concluded that the veteran's sleep apnea is not 
related to the clinical findings noted during military 
service.  He explained that since the original diagnosis of 
sleep apnea was made in 2005 it is medically impossible to 
relate the two conditions, given the existence of two 
previous normal sleep studies in 1989 and 1999.  The examiner 
noted that there is no indication in any military record that 
there was significant concern for the veteran's daytime 
drowsiness or sleep disturbance while on active duty.  The 
examiner instead attributed the veteran's drowsiness to the 
psychological findings of PTSD and depression, and the 
medications used to treat those entities.  Inasmuch as the VA 
physician reviewed the veteran's complete claims file 
(including STRs), he was able to fully consider and comment 
upon all the evidence currently of record in expressing his 
opinion as to the etiology of the veteran's sleep apnea.  In 
rendering the opinion, the VA examiner also referred to 
specific medical history to support his conclusion.  

During his videoconference hearing in July 2008, the veteran 
presented testimony about the onset and severity of his sleep 
apnea.  He essentially reiterated previously submitted 
information concerning his in-service symptomatology, as well 
as symptoms consistent with complaints made during the course 
of the appeal.  His primary contention was that the 
hypersomnolence he exhibited in service was an early 
manifestation of his current sleep apnea.  

Although he is competent to testify as to his in-service 
experiences and symptoms, where the determinative issue 
involves a question of medicine or science, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (holding that a lay witness can 
provide an "eye-witness" account of visible symptoms, but 
cannot offer evidence that requires medical knowledge, such 
as causation or etiology of a disease or injury.)  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The single competent medical opinion in the record 
conclusively found that there is no medical basis for holding 
that sleep apnea was incurred in service.  Moreover, the 
veteran has not brought forth or identified any competent 
evidence which would establish a nexus between his sleep 
apnea and military service.  

In view of the foregoing, a preponderance of the evidence is 
against the claim, and there is no reasonable doubt to be 
resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for sleep apnea is denied.



_____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


